Citation Nr: 0502923	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-07 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hyperlipidemia with elevated cholesterol.

4.  Entitlement to an increased rating for hypertension, 
evaluated 10 percent disabling.

5.  Entitlement to an increased rating for glaucoma of the 
right eye, evaluated 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had 27 years of active military service, 
beginning in December 1972 and ending with his retirement in 
December 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for a 
low back disorder classified as lumbosacral strain, a 
bilateral knee disorder, and hyperlipidemia with elevated 
cholesterol.  As well, the RO raised the evaluation assigned 
for the veteran's hypertension from noncompensable to 10 
percent.  The RO confirmed and continued a 10 evaluation for 
the glaucoma affecting his right eye.  

Although the RO adjudicated the issues of service connection 
for a low back disorder, a bilateral knee disorder and 
elevated lipids on a de novo basis, these claims were 
initially denied by the RO in January 2000, and the veteran 
did not perfect an appeal from that rating decision.  
Therefore, these claims can only be reopened upon submission 
of new and material evidence.  See 38 C.F.R. § 3.156 
(2000 & 2004).  The veteran was not prejudiced by the RO's 
action in that a de novo review - in other words, a review 
based on the entire record - is a lower threshold in 
establishing entitlement to service connection.

The Board, however, must initially determine whether new and 
material evidence has been submitted to reopen these claims, 
before proceeding further, because doing so goes to the 
Board's very jurisdiction to reach the underlying claims and 
adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Accordingly, the Board has modified 
the issues to reflect the appropriate adjudicatory 
consideration of these claims, as indicated on the title page 
of this decision.

In his substantive appeal (VA Form 9) received in March 2003, 
the veteran requested a hearing before the Board in 
Washington D.C.  And the Board scheduled him for a hearing 
that was to take place in October 2004.  But in 
correspondence from him received at the Board in August 2004, 
he withdrew his request for the scheduled hearing.  38 C.F.R. 
§ 20.702(e) (2004).


FINDINGS OF FACT

1.  In an unappealed decision dated in January 2000, the RO 
denied the veteran's claims of entitlement to service 
connection for a low back disorder, a bilateral 
knee disorder, and hyperlipidemia with elevated cholesterol.

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence already on file or 
does not relate to an unestablished fact necessary to 
substantiate these claims.  

3.  Hypertension is manifested primarily by a history of 
diastolic blood pressure readings of 100 or more, with the 
need for continuous medication for control.

4.  Glaucoma of the right eye is manifested primarily by 
visual acuity in this eye of at least 20/40 and by average 
contraction of the visual field in this eye to 30 degrees but 
not to 15 degrees; the veteran is not blind in his 
nonservice-connected left eye.  




CONCLUSIONS OF LAW

1.  The January 2000 decision of the RO denying service 
connection for a low back disorder, a bilateral knee 
disorder, and hyperlipidemia with elevated cholesterol 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  The evidence received since that decision is not new and 
material and the claims of service connection for these 
conditions are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

3.  A rating higher than 10 percent for hypertension is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2004).  

4.  A rating higher than 10 percent for glaucoma of the right 
eye is not warranted.  38 U.S.C.A. §§ 1155, 1160 (West 2002); 
38 C.F.R. §§ 3.383, 4.76a and § 4.84a, Diagnostic Codes 6013, 
6078, 6079, 6080 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letters dated in 
May 2002 and November 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to provide 
a properly executed release (e.g., a VA Form 21-4142) so that 
VA could request medical treatment records from private 
medical providers.  He was also informed that he could send 
private medical records to the RO on his own.  Additionally, 
the November 2003 VCAA letter advised the claimant of what 
constitutes new and material evidence for the purpose of 
reopening a previously disallowed claim.  

Further, the rating decision appealed and the statement of 
the case (SOC) and supplemental statements of the case 
(SSOC's), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the claimant 
of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records 
and records of his treatment in post-service years at service 
department medical facilities.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claimant has not identified pertinent 
treatment by non-VA medical sources.  He also was advised 
what evidence VA had requested and notified in the SOC and 
SSOC's what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 



Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was first provided 
the required VCAA notice by a letter dated in May 2002.  The 
VCAA letter of May 2002, that advises him of his rights in 
the VA claims process with respect to his increased rating 
claims, predates the RO's July 2002 decision initially 
adjudicating those claims.  Accordingly, that VCAA letter 
complied with the sequence of events (i.e., letter before 
denial) stipulated in the Pelegrini decisions, both I and II.

By contrast, he was later provided additional required VCAA 
notice by a letter dated in November 2003 that advises him of 
his rights in the VA claims process with respect to his 
applications to reopen claims based on new and material 
evidence.  Because VCAA notice as to applications to reopen 
previously disallowed service connection claims was not 
provided to the appellant prior to the initial July 2002 AOJ 
adjudication denying those applications, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  But in Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 120.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7104(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver 
[of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the new and material 
evidence claims - rather, only after - it nonetheless was 
provided prior to issuing the SSOC in March 2004 (wherein the 
RO readjudicated the claims in light of the additional 
evidence received since the initial rating decision and SOC).  
The VCAA notice also was provided prior to certifying the 
claimant's appeal to the Board.  And the claimant had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 60 days, after issuance of the March 2004 SSOC 
before his claims file was certified to the Board, to submit 
additional evidence.  38 C.F.R. § 20.302 (2004).  Moreover, 
he had still additional time (an extra 90 days to identify 
and/or submit additional supporting evidence) once his appeal 
arrived at the Board, and even beyond this terminal date with 
sufficient justification for not meeting this deadline.  
38 C.F.R. § 20.1304 (2004).

With respect to the VCAA letter of May 2002, the claimant was 
requested to respond within 60 days.  38 C.F.R. § 3.159(b)(1) 
(2004) was invalidated by the United States Court of Appeals 
for the Federal Circuit in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. September 2003).  The offending regulatory language 
suggested that an appellant must respond to a VCAA notice 
within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).



Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

The following criteria are for evaluating hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  A 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.  A 40 
percent rating is warranted when diastolic pressure is 
predominantly 120 or more.  A 20 percent rating is warranted 
when diastolic pressure is predominantly 110 or more.  
A 10 percent rating is warranted when diastolic pressure is 
predominantly 100 or more, or; when systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  

NOTE: (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  

NOTE (2):  Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.  

38 C.F.R. § 4.104, Diagnostic Code 7101.

Simple, primary noncongestive glaucoma is rated on impairment 
of visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  

Vision in one eye of 20/70 (6/21) and vision in the other eye 
of 20/50 (6/15) warrants a 20 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6078.  Vision in one eye of 20/70 
(6/21) and vision in the other eye of 20/40 (6/12) warrants a 
10 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6079.

Vision in one eye of 20/50 (6/15) and vision in the other eye 
of 20/50 (6/15) warrants a 10 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6078.  Vision in one eye of 20/50 
(6/15) and vision in the other eye of 20/40 (6/12) warrants a 
10 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  

Vision in one eye of 20/40 (6/12) and vision in the other eye 
of 20/40 (6/12) warrants a noncompensable rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079.  

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III of VA's Rating Schedule for 
determining average concentric contraction of visual fields.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field. The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2004).

Pertinent criteria for evaluating impairment of field of 
vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080, are as 
follows:

Concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral loss, 
and 20 percent rating for unilateral loss.  Or rate as 20/200 
(6/60).

Concentric contraction of visual field to 30 degrees but not 
to 15 degrees warrants a 50 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/100 (6/30).

Concentric contraction of visual field to 45 degrees but not 
to 30 degrees warrants a 30 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/70 (6/21).

Concentric contraction of visual field to 60 degrees but not 
to 45 degrees warrants a 20 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/50 (6/15).

Note (1): Correct diagnosis reflecting disease or injury 
should be cited.

Note (2): Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric 
contraction ratings require contraction within the stated 
degrees, temporally; the nasal contraction may be less.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 3.350(b)(2) of this 
chapter; not however, for the purpose of Sec. 3.350(a) of 
this chapter.  Entitlement on account of blindness requiring 
regular aid and attendance, Sec. 3.350(c) of this chapter, 
will continue to be determined on the facts in the 
individual case.



Analysis

New and Material Evidence to Reopen Service Connection Claims

The RO denied service connection for a low back disorder, a 
bilateral knee disorder, and elevated lipids in January 2000.  
The veteran was informed of that decision and apprised of his 
procedural and appellate rights, but he did not timely 
appeal.  That January 2000 decision is the last final denial 
of the claims on any basis.  The RO determined that no 
chronic disability had resulted from in-service episodes of 
low back pain and knee pain.  Furthermore, the RO determined 
that elevated lipids was a laboratory finding, but not a 
disability for which compensation may be granted.  

The Board's analysis of the evidence, then, starts with the 
January 2000 RO rating action.  The Board, however, will 
first review the evidence that was before the RO in January 
2000 when the veteran's claims were last considered.

The evidence considered in connection with the RO's January 
2000 rating decision included the following:  service medical 
records and reports of VA examinations.  

Service medical records disclose the veteran presented to a 
clinic in June 1995, complaining of having strained his lower 
back while carrying a desk up some stairs.  Clinical 
inspection revealed no protrusions, pain on palpation, 
limited range of motion, pain on extension or lateral 
movements.  The assessment was lower lumbar strain.  Seven 
days of limited duty was specified.  Motrin and applications 
of cold and heat were recommended.  

According to a service department treatment notation of 
September 1998, the veteran complained of bilateral knee pain 
after running and indicated that knee pain had been present 
for the past five years.  Physical examination showed that 
the left knee had pain on palpation; there was difficulty 
with extension, but good flexion; the knee was tender to 
lateral pressure; the drawer sign was positive.  The right 
knee exhibited no pain on palpation; there was some 
difficulty with extension and flexion was limited; the drawer 
sign was positive; lateral range of motion was limited.  The 
assessment was patellofemoral syndrome of both knees.  Two 
weeks of limited duty was specified.  Motrin, deep heat, and 
elevation of the knees as much as possible was recommended.  

Laboratory testing for lipids was performed on several 
occasions during service, and the veteran was found to have 
elevated cholesterol and triglycerides.  The assessments were 
hypertrigliceridemia and hypercholesterolemia.

The veteran was afforded an examination for VA benefits 
purposes in September 1999, shortly before his retirement 
from military service.  He complained of intermittent low 
back pain dating back to June 1995.  He also reported knee 
pain, especially after running.  On physical examination, no 
lumbar tenderness or muscle spasm was detected.  Range of 
motion was not limited by pain, fatigue, or weakness.  Range 
of motion of the knees was within normal limits; the drawer 
and McMurray tests were negative; no swelling, pain, fatigue 
or weakness was detected.  Laboratory testing was performed 
to obtain his cholesterol level.  

X-ray examination of the lumbosacral spine and the knees was 
normal.  The assessments included lumbosacral strain and knee 
strain secondary to overuse.  An additional assessment was 
hyperlipidemia with moderately elevated cholesterol.

The evidence added to the record since the January 2000 
rating decision includes the following:  reports of the 
veteran's post-service treatment at a service department 
medical facility, as well as reports of VA examinations.  

The veteran presented at a service department clinic in July 
2003, complaining of lower back pain that reportedly had been 
present for years.  On objective physical examination, the 
back exhibited normal curvatures; straight leg raising was to 
45 degrees.  The impression was chronic back pain.  The 
additional evidence added to the claims file does not 
identify specific knee disorders or address elevated lipids.  



The evidence that was of record when the RO issued its 
January 2000 rating decision showed one in-service episode of 
low back pain and one in-service episode of bilateral knee 
pain.  Each of these episodes was treated conservatively; the 
veteran did not require hospitalization or surgery.  
Following the single in-service episode of low back pain and 
the single in-service episode of bilateral knee pain, there 
were no documented recurrences of low back or knee problems 
during the remainder of his period of service prior to his 
retirement.

Although the veteran voiced complaints of low back pain and 
bilateral knee pain on the September 1999 pre-retirement 
examination, the Board finds it noteworthy that there were 
then neither clinical nor x-ray findings of any pathology 
involving the low back or the knees.  

Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  See, e.g., Swann v. Brown, 5 Vet.App. 229 (1993).  
In this case, it clearly appears the examiner, in providing 
the assessments lumbosacral strain and knee strain, 
based those assessments on an unqualified acceptance of the 
veteran's history of persistence of low back and knee pain 
since a point in time earlier during service.  As previously 
mentioned, however, the record is silent for any recurrences 
of symptoms involving either low back or knees after the one 
recorded instance of low back pain during service or the one 
recorded instance of knee pain during service.

So, in sum, the evidence then of record (meaning in January 
2000) reasonably supported a finding that the low back and 
right knee symptoms in service were merely acute and 
transitory phenomena - resolving without producing chronic 
residual disability.

There is no disputing the veteran has elevated cholesterol, a 
finding confirmed by laboratory testing while he was in 
service.  As well, elevated cholesterol may be indicative of 
some underlying organic disorder.  However, as indicated by 
the RO, elevated cholesterol, in and of itself, is not a 
disease or illness and, therefore, is not a disability for 
which compensation may be granted under VA governing 
criteria.  

The additional evidence added to the record since the RO's 
January 2000 decision does not relate to either a bilateral 
knee disorder or to a condition involving elevated lipid 
levels, so the evidence - even if new, is not material.

With respect to the low back, the additional evidence added 
to the record since the RO's January 2000 decision is new, in 
that it indicates the veteran now has chronic low back pain, 
potentially indicative of a current chronic organic low back 
disorder.  But, by the same token, the additional evidence 
does not contain a medical opinion etiologically linking any 
low back disorder now present to an event or occurrence in 
service.  So this additional evidence, while new, is not also 
material.  Bear in mind, as well, that VA is not required to 
request an examination for a medical nexus opinion concerning 
this possibility unless and until new and material evidence 
is first submitted.  38 C.F.R. § 3.159(c)(4)(iii) (2004).

Consequently, at bottom, the veteran's lay assertions remain 
the only evidence linking any low back disorder now present 
to his military service.  But lay assertions of medical 
causation cannot serve as the predicate to reopen a 
previously denied - and unappealed - claim for compensation 
benefits.  See Moray v. Brown, 5 Vet. App. 211 (1993).

For these reasons, the Board finds that new and material has 
not been received to reopen the claims of service connection 
for a low back disorder, a bilateral knee disorder, or 
elevated lipids.  Accordingly, the application to reopen 
these claims must be denied.  And because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the benefit 
of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).



Increased Rating for Hypertension

Service connection was granted and an initial noncompensable 
(i.e., 0 percent) rating assigned for hypertension effective 
January 2000.  A greater10 percent rating was assigned 
effective March 2002.  The veteran wants an even higher 
rating.  See, e.g., AB v. Brown, 6 Vet. App. 35, 39 (1993).

Service medical records confirm several diastolic blood 
pressure readings of 90 or greater.  The veteran was afforded 
an examination for VA benefits purposes, in September 1999, 
shortly before his retirement from military service.  He 
indicated he was not currently taking medication for 
hypertension.  Blood pressure was recorded over a three-day 
period.  Systolic readings varied from 110 to 130, while 
diastolic readings varied from 80 to 102, with diastolic 
readings predominantly 90 or higher.  

A VA outpatient treatment entry of March 11, 2002 shows that 
the veteran's blood pressure was 146/96.  On April 11, 2002, 
his blood pressure was 149/89, and the assessment was that 
essential hypertension was not adequately controlled.

A VA examination was performed on May 31, 2002.  The veteran 
indicated that he was taking Metoprolol and 
Hydrochlorothiazide-both blood pressure medications to 
control hypertension.  Blood pressure was recorded as 118/82 
standing; 112/90 sitting; and 124/90 lying.  The examiner 
noted that the veteran's hypertension had no effect upon his 
activities of daily living nor his ability to perform his job 
functions.  

Of record are reports of the veteran's treatment at a service 
department hospital from February to March 2003 primarily for 
diabetes.  Blood pressure was 137/90.  Blood pressure was 
recorded during treatment at service department clinics for 
conditions other than hypertension.  In June 2003, blood 
pressure was 118/72.  On July 24, 2003, blood pressure was 
132/84.  On July 30, 2003, blood pressure was 130/90.  

The evidence demonstrates that the veteran's systolic 
pressure has remained below 160.  With the administration of 
medication, the diastolic blood pressure has remained 
predominantly below 100.  A 10 percent evaluation is 
appropriate where, as in this case, medication is required 
for control of hypertension.  In order to be entitled to 
assignment of a rating higher than 10 percent for 
hypertension, there must be evidence of diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  This has not been demonstrated.  

For these reasons, the claim for an increased rating for 
hypertension must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Rating for Glaucoma of the Right Eye

Service connection was granted and a 10 percent rating 
assigned for glaucoma of the right eye effective January 
2000.  This rating has been in effect ever since.  

Service medical records confirm that the veteran manifested 
severe primary open angle glaucoma of the right eye.  He 
underwent a right eye trabeculectomy in August 1994.  

The veteran was afforded an eye examination for VA benefits 
purposes, in September 1999, shortly before his retirement 
from military service.  It was found that corrected visual 
acuity was 20/20 bilaterally.  Visual field testing showed a 
grossly constricted field in the right eye, consistent with 
optic nerve damage.  The diagnosis was open angle glaucoma of 
the right eye.  

A VA eye examination was performed in May 2002.  It was found 
that corrected visual acuity was 20/25 in the right eye and 
20/20 in the left eye.  The examiner noted that visual field 
testing of the right eye, for rating purposes, showed an 
average contraction of 26 degrees.  This represented a 
decrease in visual field from previous testing in September 
1999 that showed an average contraction of 31.25 degrees.  
The diagnosis was open angle glaucoma, worse in the right eye 
with progressive loss of visual field.  

The veteran was hospitalized after service at a service 
department medical facility from February to March 2003 
primarily for treatment of diabetes.  He complained of 
blurred vision that was somewhat different from his original 
blurred vision from glaucoma.  The assessment of the 
ophthalmology service was that blurry vision was secondary to 
changing glucoses and would resolve spontaneously. 

Included in the claims file are other records of the 
veteran's post-service treatment at a service department 
clinic.  On March 4, 2003, corrected visual acuity was 20/20 
in the right eye and 20/30 in the left eye.  On March 24, 
2003, corrected visual acuity was 20/25 in the right eye and 
20/20 in the left eye.  On April 29, 2003, corrected visual 
acuity was 20/20 in each eye.  In August 2003, the assessment 
was that the veteran had severe open angle glaucoma with 
normal eye pressures with current treatment.  

As the veteran is not blind in his nonservice-connected left 
eye, the visual acuity and visual fields of that eye are 
deemed to be normal for rating purposes.  38 U.S.C.A. § 1160; 
38 C.F.R. §§ 3.383(a).  Glaucoma involving the service-
connected right eye is not currently congestive or 
inflammatory, so it is rated on either impairment of visual 
acuity or visual field loss.

Governing criteria provide for assignment of at least a 10 
percent evaluation for glaucoma.  Here, the medical evidence 
demonstrates that corrected visual acuity in the veteran's 
service-connected right eye is 20/40 or better, a degree of 
unilateral visual acuity for which a noncompensable rating is 
assigned.  Clearly, then, impairment of visual acuity does 
not support assigning a rating higher than 10 percent for 
glaucoma of the right eye.  Moreover, the veteran's service-
connected right eye has an average contraction of visual 
field of 26, a degree of unilateral visual field loss that 
also does not support assigning a rating higher than 10 
percent.  

The veteran reports that he experiences various right eye 
symptoms, including pain and irritation, halo, blurring, and 
blind streaks.  There is no objective evidence relating these 
symptoms to his service-connected glaucoma of the right eye.  
And in the absence of such evidence, there simply is no basis 
for including these symptoms as part and parcel of his 
glaucoma disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  Additionally, the record indicates that 
clinicians have attributed his transient visual blurring to 
fluctuating glucose levels from his diabetes, a condition for 
which service connection has been granted.  Thus, any 
demonstrated ocular manifestations of his diabetes 
(retinopathy, etc.) are rated separately from his right eye 
glaucoma.  

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedular standards and to warrant assignment 
of an increased evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2004).  There is no showing that the 
veteran's right eye disorder has resulted in marked 
interference with employment (i.e., beyond that contemplated 
by the currently assigned 10 percent evaluation; has 
necessitated frequent periods of hospitalization; or has 
otherwise rendered inadequate the regular schedular 
standards.  

In the absence of evidence of such factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).  In 
reaching its determination that a higher rating for glaucoma 
of the right eye is not warranted, the Board has been mindful 
of the doctrine of the benefit of the doubt.  




ORDER

New and material evidence has not been received to reopen the 
claims of service connection for a low back disorder, a 
bilateral knee disorder, and hyperlipidemia with elevated 
cholesterol, so the appeal concerning these claims is denied.

An increased rating for hypertension is denied.

An increased rating for glaucoma of the right eye is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


